DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-16, in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Similarly, Applicant’s species election of eukaryotic cells in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, respectively, and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.
Claims 1-4 and 6-16 are under consideration on the merits.

Information Disclosure Statement
Applicant is reminded that no IDS has been submitted in the instant case. This is a crowded field of art. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Scientific Reports (2015). 5(09980), 13 pages; Reference U).
Chen teaches a method of isolating a migratory vs. non-migratory tumor cell population (i.e. SKOV3  and A2780DK ovarian cancer cells), the method comprising: 1) place the mixed tumor cell population in contact with a microfluidic device comprising a plurality of microchannels (Fig. 1 for device), 2) isolating the migratory cell population from the device (i.e. the tumor cells that respond to the chemoattractant) (Fig. 1 and 3)(also Methods on p10-11), anticipating claims 1-4, 7, and 8, and 10. Chen teaches removing the chemoattractant (Fig.2a), anticipating claim 6. Chen teaches placing the entire microfluidic device comprising a plurality of microchannels into a cell culture incubator (p11, subheading “Single-cell Migration Assay”), anticipating claim 8. Chen teaches that the migration channels have a width of 10 µm and does not teach cell proliferation within the channels  (p4, subheading “Chemical gradient generation”), anticipating claim 9. Chen teaches a concentration gradient of chemoattractant within the lateral migration channels which fluidly connect the serpentine channel of the left inlet with the serpentine channel of the right inlet (Fig. 1A and 1E), anticipating the capillary action of claim 12. Chen does not teach that the cells can escape the microfluidic device through any sidewall (p10, subheading “Device Fabrication and Assembly,” noting the device is made from PDMS and the sidewalls are not otherwise taught as permeable to cells), anticipating claim 13. Chen teaches introducing the tumor cells  through the left inlet microchannel only of the microfluidic device (p11, subheading “Single-Cell Migration Assay”), anticipating claims 14 and 15. 

Claims 1-4, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (17th International Conference on Miniaturized Systems for Chemistry and Life Sciences (2013), 1003-1005; Reference V).
Liu teaches a method of isolating migratory cells (e.g. red blood cells) from non-migratory cells (e.g. white blood cells), the method comprising passaging blood through a microfluidic device comprising an inlet, and outlet, and a plurality of microchannels such that the white blood cells are retained upstream of a 10 µm wide microchannels (therefore making these cells non-migratory) and collecting red blood cells which pass through the 10 µm wide microchannels in a well (the first paragraph under “Design” on p1003 and Figure 1), anticipating claims 1-4, 9, 10, and 12. Liu does not teach adding any chemoattractant (p1002, noting the blood samples are not otherwise spiked with additives), anticipating claim 6. Liu does not teach that the cells can escape the microfluidic device through any sidewall (p1002, subheading “Experimental,” noting the device is made from PDMS and the sidewalls are not otherwise taught as permeable to cells), anticipating claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Scientific Reports (2015). 5(09980), 13 pages; Reference U).
The teachings of Chen are relied upon as set forth above in rejecting claims 1-4,  6-10, and 12-15 as anticipating under 35 U.S.C. § 102(a)(1). Chen further teaches loading the microfluidic device comprising a plurality of microchannels with about 1000 cells (p11, subheading “Single-cell Migration Assay; i.e. 100 µl of a 1 x 105 cells/ml solution), reading in-part on claim 11.
Regarding claim 11, Chen does not expressly teach wherein at least 500 migratory cells are isolatable from the microchannels. However, it would have been obvious before the invention was made to repeat the methods of Chen to obtain a greater number of migratory tumor cells for further isolation and characterization by Chen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Chen already teaches detailed methods of isolating migratory tumor cells from non-migratory tumor cells, and the skilled artisan would have been motivated to do so because repeating the methods of Chen such that at least 500 cells are isolatable would predictably enhance the downstream analytic methods of Chen (e.g. Fig. 3 of Chen) by having a greater number of cells to analyze.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Invitrogen technical manual B-084243 0110 (“Cell Culture Basics” (2010), 56 pages, Reference W).
The teachings of Chen are relied upon as set forth above.
Regarding claim 16, Chen does not teach removing the microfluidic device comprising a plurality of microchannels from the cell culture.
	The Invitrogen technical manual teaches that for methods of cell culture, the biosafety cabinet (i.e. cell culture hood) is the most important equipment to provide containment of infectious splashes or aerosols generated by many microbiological procedures as well as to prevent contamination of the cells (p5, subheading “Safety Equipment), reading on claim 16. The Invitrogen technical manual teaches that the cell culture hood provides an aseptic work area, which is a major requirement for cell culture work (the first two paragraphs of p7), reading on claim 16. 
	Regarding claim 16, it would have been obvious before the invention was made to further remove the microfluidic device comprising a plurality of microchannels from the cell culture incubator of Chen to the aseptic cell culture hood of the Invitrogen technical manual for further manipulation according to Chen. A person of ordinary skill in the art would have had a reasonable expectation of success in both Chen and the Invitrogen technical manual are in-part directed towards methods of cell culture and cell manipulation. The skilled artisan would have been motivated to do so because the Invitrogen technical manual teaches that the biosafety cabinet (i.e. cell culture hood) is the most important equipment to provide containment of infectious splashes or aerosols generated by many microbiological procedures as well as to prevent contamination of the cells, provides an aseptic work area, and is a major requirement for cell culture work, and so removing Chen’s microfluidic device to an aseptic cell culture hood would predictably enhance Chen’s methods by preventing the contamination of the tumor cells contained within Chen’s device during the tumor cell isolation steps of Chen.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653